Citation Nr: 9913967	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-32 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of orchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1940 
to July 1945 and from June 1946 to January 1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has residuals of orchitis.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of orchitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in his substantive appeal, 
received in November 1997, the veteran requested a hearing at 
the RO before a Member of the Board.  In August 1998, he 
stated that he wanted a hearing before an RO hearing officer.  
In January 1999, the RO sent him a letter notifying him of 
the time, date, and place of his scheduled hearing.  However, 
in February 1999, the veteran notified the RO that he wished 
to cancel his request for a hearing.  There are no other 
outstanding hearing requests of record, and the Board will 
proceed with appellate review.  See 38 C.F.R. 
§ 20.702(e)(1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  See Savage, 10 Vet. App. at 498.  
That evidence must be medical, unless it relates to a 
condition which the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

The veteran has contended that he currently suffers from 
residuals of orchitis, a condition for which he was treated 
in service during World War II. The Board has thoroughly 
reviewed the evidence of record and finds that there is no 
competent medical evidence of a current diagnosis of 
orchitis.

The veteran's service medical records reveal that, in March 
1942, he was treated for orchitis, left, acute, non-
suppurative, non-venereal, secondary to mumps.  It appears 
from the records that the veteran was hospitalized for a 
brief period for mumps, and during that time orchitis was 
diagnosed.  The veteran was discharged to duty in late March 
1942.  His service separation examination report, dated in 
July 1945, is negative for any evidence of residuals of 
orchitis.  

The medical evidence of record since the veteran's separation 
from service in January 1947 is devoid of any findings of 
residuals of orchitis.  

The veteran has stated that at some unspecified time he saw a 
physician at a VA hospital for a complaint concerning his 
testicles and the doctor told him not to come back. A 
statement from the veteran's wife, submitted in July 1997, 
indicates that the veteran has complained of pain in his 
testicles since service.  She stated that, after the veteran 
was discharged from service, he went to the VA hospital in 
Lexington, Kentucky, and was told there was nothing they 
could do about it. 

The Board notes that, in December 1982, the veteran underwent 
a VA examination at the VA Medical Center in Lexington, 
Kentucky, which was silent for any clinical findings with 
respect to orchitis.  VA outpatient treatment records from 
March 1994 to August 1994 contain a diagnosis of prostatitis, 
but make no reference to orchitis.  

In light of the foregoing, the Board finds that the veteran's 
claim for service connection for residuals of orchitis is not 
well grounded.  As noted earlier, an essential element for 
establishing a well grounded claim for service connection is 
medical evidence of a current disability.  See Epps, 126 F. 
3d at 1468.  In the present case, there is no medical 
evidence of record that the veteran currently has residuals 
of orchitis.  

The Board acknowledges the contention of the veteran and his 
wife that he has experienced painful swelling of the 
testicles over the years. However, as there is no indication 
in the record that the veteran or his wife have any medical 
expertise or training, they are not competent to diagnose 
orchitis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to offer medical 
opinions). In short, despite the evidence that the veteran 
had acute orchitis during service, in the absence of 
competent medical evidence of a current diagnosis of 
residuals of orchitis, the veteran's claim is not well 
grounded. 

The Board recognizes that the claim of entitlement to service 
connection for residuals of orchitis is being disposed of in 
a manner which differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "When an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the well 
grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

As the veteran has not presented a well grounded claim for 
service connection for residuals of orchitis, VA is under no 
duty to further assist him in developing the facts pertinent 
to that claim.  See Epps, 126 F.3d at 1468 ("there is 
nothing in the text of [38 U.S.C.A.] § 5107 to suggest that 
the [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim.").  

Furthermore, the Board is unaware of the existence of any 
relevant evidence, which, if obtained, would well ground the 
veteran's claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well grounded 
claim for service connection for residuals of orchitis.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
In that regard, competent medical evidence would be needed of 
a current diagnosis of residuals of orchitis, as well as 
competent medical evidence of a nexus or link between any 
current residuals of orchitis and the veteran's active 
service. 


ORDER

A well grounded claim not having been submitted, service 
connection for residuals of orchitis is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

